Citation Nr: 0813156	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-02 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Propriety of the reduction of the 60 percent rating 
assigned to service-connected degenerative disc disease of 
the lumbar spine.

2. Entitlement to an increased evaluation for service- 
connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2007 following a Remand 
by the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in October 2005.  This 
matter was originally on appeal from rating decisions of the 
Lincoln, Nebraska, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issues on appeal were remanded by the Board in December 
2007 for additional development.  It is not apparent that any 
development was done.  Thus, a remand is needed in light of 
this Stegall violation.

In addition, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA with respect to the increased rating claims.  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Finally, the veteran receives routine treatment at the VA 
Medical Center in Omaha.  While this case is in remand 
status, the RO should obtain all records of current treatment 
for the veteran's lumbar spine.  In reviewing the VA records 
in the file, the Board notes no records were obtained since 
March 2005.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Board's December 2007 
Remand, the AOJ should consider all of 
the VA medical reports, dated prior to 
September 23, 2002, and make a 
determination as to which of the reports, 
if any, qualify as an informal claim for 
an increased rating for degenerative disc 
disease of the lumbosacral spine, to 
include any neurologic impairment.  If 
any informal claim is identified, the 
applicable criteria should be considered 
for the relevant period.

2.  The AOJ should schedule the appellant 
for a VA orthopedic examination to 
determine the degree of impairment due to 
degenerative disc disease of the lumbar 
spine.  The claims file should be made 
available for review in conjunction with 
the examination.  All necessary tests 
should be conducted.  The AOJ should 
request that the examiner provide an 
opinion as to the degree of impairment 
due to the lumbar spine disability, to 
include providing range of motion 
findings and whether there is any 
ankylosis of the lumbar spine, as well as 
the existence and degree of any 
identified neurological impairment of the 
extremities due to degenerative disc 
disease of the lumbar spine.  In 
addition, an opinion should be requested 
as to the impact of lumbar spine 
degenerative disc disease on the 
appellant's employability, to include 
whether there have been any 
incapacitating episodes requiring bed 
rest prescribed by a physician, and if 
so, the duration and frequency of any 
identified incapacitating episode.  The 
opinion should contain the date or dates 
upon which any increase or decrease in 
the degree of impairment occurred.  If a 
decrease in the degree of impairment is 
identified, the examiner should provide 
an opinion as to whether the improvement 
actually reflects an improvement in the 
appellant's ability to function under the 
ordinary conditions of life and work. A 
complete rationale should accompany all 
opinions provided.

3.  All VA treatment records pertaining 
to treatment for lumbar spine from April 
2005 to the present from the VA medical 
center in Omaha should be obtained.  All 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.
   
4.  Compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
should be ensured, including notifying 
the veteran that, to substantiate a 
claim, the veteran must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disabilities are rated 
(including all relevant former diagnostic 
codes for rating disabilities of the 
spine and the General Rating Formula for 
Diseases and injuries of the Spine) as 
well as examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

5.  After the above development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

